          Case 1:20-cv-01571-DAD-SAB Document 17 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE AVALOS,                                    Case No. 1:20-cv-01571-DAD-SAB

12                 Plaintiff,                          ORDER CONTINUING SCHEDULING
                                                       CONFERENCE TO MARCH 30, 2021 AND
13          v.                                         REQUIRING PARTIES TO FILE
                                                       DISPOSITIONAL DOCUMENTS
14   FRANCO DE PIZANO, et al.,
                                                       (ECF No. 16)
15                 Defendants.
                                                       THIRTY DAY DEADLINE
16

17         George Avalos (“Plaintiff”) filed this action on November 6, 2020, against Martha

18 Franco de Pizano, Baljit Singh, and Mohinder Kaur pursuant to the Americans With Disabilities

19 Act. (ECF No. 1.) 14.) On January 22, 2021, Plaintiff filed a scheduling reporting indicating
20 that Defendant Franco de Pizano was to be dismissed from this action. (ECF No. 14.) On

21 January 26, 2021, Defendants Singh and Kaur filed a scheduling reporting indicating that they

22 understood that this case had settled. (ECF No. 15.) On January 27, 2021, a notice of settlement

23 was filed informing the Court that Plaintiff and Defendants Singh and Kaur have reached

24 settlement resolving this action. (ECF No. 16.) Nothing has been filed to dismiss Defendant

25 Franco de Pizano from this action.

26         Accordingly, it is HEREBY ORDERED that:

27         1.      The scheduling conference set for January 28, 2021, is CONTINUED to March

28                 30, 2021, at 10:30 a.m. in Courtroom 9; and


                                                   1
            Case 1:20-cv-01571-DAD-SAB Document 17 Filed 01/28/21 Page 2 of 2


 1          2.      The parties shall file dispositional documents within thirty (30) days of the date

 2                  of entry of this order.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        January 28, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
